Exhibit 10.9

Exhibit A

Performance Unit Award Notice

 

A. Participant:   

 

B. Grant Date:    February 19, 2014 C. Performance Period:    1/1/2014 through
12/31/2016 D. Aggregate Target Performance Units:   

 

G. Performance Measure(s):

 

  1. Diluted Earnings per Share: “Diluted EPS” means earnings per common share
on a fully diluted basis, determined in accordance with generally accepted
accounting principles and as derived from L-3’s audited consolidated financial
statements prepared in the ordinary course of business. Diluted EPS shall be
adjusted as contemplated by the terms of the Performance Unit Agreement to
exclude certain items specified therein.

Portion of Aggregate Target Dollar Award for this Performance Measure: 100%

Target Units for this Performance Measure:                     

Performance Scale:

 

Performance Levels

   Cumulative
Diluted
EPS Required      Unit
Multiplier  

Maximum

   ³$  28.00         200 %       $ 27.03         150 % 

Target

     $ 26.05         100 %       $ 25.07         75 % 

Threshold

     $ 24.10         50 % 

Below Threshold

   <$ 24.10         0 % 

In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.

Payment Method: Shares of L-3 stock. Subject to the terms of the Performance
Unit Agreement, the number of shares will be determined by multiplying (1) the
Target Units for this Performance Measure, by (2) the applicable Unit
Multiplier.